      4:21-cv-00819-RMG-TER          Date Filed 04/13/21      Entry Number 8        Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Supreme Raheem Ackbar, #182864,     )                Civil Action No. 4:21-cv-00819
a/k/a Ronald Gary, #275886,         )
                                    )
                     Plaintiff,     )
                                    )                          ORDER AND OPINION
       v.                           )
                                    )
United States of America,           )
                                    )
                                    )
                     Defendant.     )
___________________________________ )

        Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 6) recommending the Court deny Plaintiff’s motion for leave to proceed in forma

pauperis. (Dkt. No. 2). For the reasons set forth below, the Court adopts the R & R as the Order

of the Court.

I.      Background

        Plaintiff, Supreme Raheem Ackbar is a prisoner proceeding pro se. Plaintiff filed the

instant action on March 22, 2021 against the United States of America, alleging the Court is liable

to him for a breach of fiduciary duty in the handling of his prior cases where he failed to state a

claim upon which relief could be granted. (Dkt. No. 1). Plaintiff’s complaint cites to the ERISA

statute to support his claim. (Id.). On March 22, 2021, Plaintiff filed a motion to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915. (Dkt. No. 2). On March 26, 2021, the Magistrate Judge

issued an R & R recommending the Court deny Plaintiff’s motion to proceed in forma pauperis

and require Plaintiff to pay the requisite filing and administrative fees. (Dkt. No. 6). Plaintiff has

not filed objections to the R & R. The matter is ripe for the Court’s adjudication.

II.     Legal Standard

                                                      1
       4:21-cv-00819-RMG-TER        Date Filed 04/13/21       Entry Number 8       Page 2 of 5




         A.     Pro Se Pleadings

         Pro se pleadings are held to a less stringent standard than formal pleadings drafted by

attorneys and are accorded liberal construction to allow for the development of a potentially

meritorious case. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The requirement of liberal

construction does not mean that the Court can ignore a clear failure in the pleadings to allege facts

which set forth a claim cognizable in federal district court, nor can the Court assume the existence

of a genuine issue of material fact where none exists. See Weller v. Dep’t of Social Services, 901

F.2d 387, 391 (4th Cir. 1990).

         B.     Report and Recommendation

         The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261, 270–71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

This Court must make a de novo determination of those portions of the R & R Plaintiff specifically

objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, “a district

court need not conduct a de novo review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). In the absence

of objections, the Court need not give any explanation for adopting the Magistrate Judge’s analysis

and recommendation. See, e.g., Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (“In the absence

of objection . . . we do not believe that it requires any explanation.”). Plaintiff has not filed

objections and the R & R is reviewed for clear error.

III.     Discussion



                                                     2
   4:21-cv-00819-RMG-TER             Date Filed 04/13/21       Entry Number 8        Page 3 of 5




       Upon a careful review of the record and the R & R, the Court finds the Magistrate Judge

comprehensively analyzed the issues and correctly determined that Plaintiff is subject to the “three-

strikes” rule of the Prison Litigation Reform Act (“PLRA”) and should therefore be required to

pay filing and administrative fees associated with filing the instant case. (Dkt. No. 6).

       Under the PLRA, a Court may not grant in forma pauperis status to a prisoner if he “has,

on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or

appeal in a court of the United States that was dismissed on the grounds that is frivolous, malicious,

or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g) (“three-strikes rule”). Regardless of

whether dismissal is with or without prejudice, a “strike” is based on the dismissal basis alone.

Lomax v. Ortiz-Marquez, 140 S. Ct. 1721, 1725 (2020). “A dismissal of a suit for failure to state

a claim counts as a strike, whether or not with prejudice.” Id. at 1727. There is an exception to

the three-strikes rule for imminent danger of serious physical injury. See 28 U.S.C. § 1915(g). To

satisfy the imminent danger element, Plaintiff must have alleged facts that he was in imminent

danger at the time the complaint was filed; allegations that the prisoner has faced imminent danger

in the past are insufficient to trigger the exception. Johnson v. Warner, 200 Fed. Appx. 270, 272

(4th Cir. 2006).

       At least two courts have found that Plaintiff has received at least three dismissals for failure

to state a claim. The Fourth Circuit Court of Appeals found that Plaintiff met the statutory limit

for filing or appealing civil actions under the PLRA without prepayment of the filing fee and

denied in forma pauperis status. Ackbar v. Jones, 7:20-cv-825-RMG, No. 20-6880 (4th Cir. Feb.




                                                      3
      4:21-cv-00819-RMG-TER          Date Filed 04/13/21        Entry Number 8        Page 4 of 5




26, 2021, Dkt. No. 13).1 In addition, this Court previously found that Plaintiff would not be able

to proceed in forma pauperis in future actions unless he demonstrated imminent danger of serous

injury. Ackbar v. Lewis, 4:19-cv-2045, 2020 WL 1041697, at *3 (D.S.C. Mar. 4, 2020).2 Thus,

Plaintiff has received at least three dismissals for failure to state a claim and has accumulated three-

strikes pursuant to the PLRA. The Court may not afford Plaintiff in forma pauperis status with

respect to his additional civil actions unless his claim satisfies the exception for imminent danger

of serious physical injury provided by the three-strikes rule. Coleman v. Tollefson, 575 U.S. 532,

135 S. Ct. 1759, 1761 (2015).        The Magistrate Judge correctly determined that Plaintiff’s

complaint does not allege imminent danger of serious physical injury. (Dkt. No. 6 at 4-5).

Therefore, to proceed Plaintiff must pay the full filing and administrative fees.

IV.     Conclusion

        For the reasons stated above, the Court ADOPTS the R & R as the Order of the Court.

(Dkt. No. 6). Plaintiff’s motion to proceed in forma pauperis is DENIED. (Dkt. No. 2). Plaintiff

is instructed to pay the full filing fee of $350 plus the $52 administrative fee for a total of $402.00

within fourteen (14) days of the entry of this Order, or the case may be dismissed without prejudice

and without issuance of service of process.

        AND IT IS SO ORDERED.




1
   Citing Plaintiff’s former actions or appeals dismissed as frivolous, malicious, or for failure to
state a claim. Ackbar v. Connor, No. 4:18-cv-3181-RMG (D.S.C. Feb. 26, 2019); Ackbar v.
Monaco, No. 4:19-cv-1373-RMG (D.S.C. Oct. 1, 2019); Ackbar v. Lewis, No. 4:19-cv-2045-RMG
(D.S.C. Mar. 4, 2020).
2
   Citing Plaintiff’s previous complaints that were dismissed with prejudice. Ackbar v. McCall,
No. 4:18-1581-RMG, 2018 WL 3238826 (D.S.C. July 3, 2018), aff’d, 744 Fed. App’x. 178 (4th
Cir. 2018); (2) Ackbar v. Monaco, No. 4:19-1373-RMG, 2019 WL 4784775 (D.S.C. Oct. 1, 2019),
appeal filed, 2019 WL 4784775; (3) Ackbar v. Connor, No. CV 4:18-3181-RMG, 2019 WL
927354 (D.S.C. Feb. 26, 2019), aff’d, 776 F. App’x 141 (4th Cir. 2019), cert. denied, 140 S. Ct.
603 (2019).
                                                       4
4:21-cv-00819-RMG-TER          Date Filed 04/13/21   Entry Number 8    Page 5 of 5




                                                     s/Richard Mark Gergel_________
                                                     Richard Mark Gergel
                                                     United States District Judge

  April 13, 2021
  Charleston, South Carolina




                                             5
